BLD-021                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2366
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                    MARK WRIGHT,
                                                     Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-93-cr-00386-005)
                      District Judge: Honorable Harvey Bartle, III
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    October 24, 2019

           Before: AMBRO, GREENAWAY, Jr., and BIBAS, Circuit Judges

                            (Opinion filed December 6, 2019)
                                       _________

                                        OPINION *
                                        _________
PER CURIAM

       Pro se appellant Mark Wright appeals the District Court’s order dismissing as

moot his motion to reduce his sentence under 18 U.S.C. § 3582(c). For the reasons


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
discussed below, we will summarily affirm the District Court’s judgment. See 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 1994, Wright was convicted of one count of conspiracy to distribute more than

50 grams of cocaine base in violation of 21 U.S.C. § 846 and one count of possession

with intent to distribute more than five grams of cocaine base in violation of 21 U.S.C.

§ 841(a)(1). He was sentenced to life imprisonment and a five-year term of supervised

release. Based on subsequent amendments to the United States Sentencing Guidelines,

the District Court reduced Wright’s sentence first to 360 months’ imprisonment and then

to 292 months’ imprisonment. See ECF Nos. 278, 464. Based on these reductions,

Wright was scheduled to be released from prison on April 25, 2019. See ECF No. 524 at

1.

       In February 2019, Wright filed a motion to reduce his sentence under the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). See ECF No. 522. The

First Step Act authorizes district courts to reduce sentences under the Fair Sentencing Act

of 2010, see Pub. L. No. 111-220, 124 Stat. 2372 (2010), which, as relevant here,

increased the drug quantities necessary to trigger statutory mandatory minimum and

maximum penalties for crack-cocaine offenses. Wright argued that he was entitled to a

reduced sentence under this new statutory framework.

       On May 10, 2019, the District Court dismissed Wright’s motion “as moot on the

ground that defendant has already been released from custody.” ECF No. 528. Wright

appealed.
                                             2
       We have jurisdiction under 28 U.S.C. § 1291 1 and exercise a plenary standard of

review. See Biear v. Att’y Gen., 905 F.3d 151, 155 n.11 (3d Cir. 2018); United States v.

Savani, 733 F.3d 56, 60 (3d Cir. 2013).

       We agree with the District Court’s ruling. “Article III extends the Judicial Power

of the United States only to ‘cases’ and ‘controversies.’” Unalachtigo Band of Nanticoke

Lenni Lenape Nation v. Corzine, 606 F.3d 126, 129 (3d Cir. 2010). This “case or

controversy requirement continues through all stages of federal judicial proceedings,”

Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009); “once the controversy ceases to

exist the court must dismiss the case for lack of jurisdiction,” Lusardi v. Xerox Corp.,

975 F.2d 964, 974 (3d Cir. 1992).

       In his § 3582 motion, Wright sought to reduce his term of imprisonment.

However, before the District Court ruled on that motion, he was released from prison and

began to serve his term of supervised release. 2 While “[i]ncarceration satisfies the case

or controversy requirement,” once the defendant has completed the sentence, “some

continuing injury, also referred to as a collateral consequence, must exist for the action to



1
 While Wright did not file his notice of appeal within 14 days of the District Court’s
order as required by Fed. R. App. P. 4(b), Rule 4(b) is not jurisdictional, see Gov’t of the
V.I. v. Martinez, 620 F.3d 321, 328 (3d Cir. 2010). We decline to dismiss the appeal sua
sponte (assuming that we have the authority to do so) because the delay was short and the
Government has not objected. See id. at 329 n.6.
2
 Wright’s release is confirmed by the Federal Bureau of Prisons’ Inmate Locator,
https://www.bop.gov/inmateloc/. See generally United States v. Lucas, 841 F.3d 796,
802 (9th Cir. 2016) (taking judicial notice of information from inmate locator).
                                              3
continue.” Burkey, 556 F.3d at 147. “[W]hen a defendant is attacking a sentence that

has already been served, collateral consequences will not be presumed, but must be

proven.” Id. at 148. Wright has not identified any collateral consequences caused by his

expired sentence. And, although he is now serving his term of supervised release, he did

not file his motion to challenge that term, and we have determined that the possibility that

a district court will reduce a term of supervised release as a remedy for an excessive (but

completed) sentence is too speculative to preserve jurisdiction. See id. at 149. Thus, we

perceive no error in the District Court’s order. We note, however, that our ruling is

without prejudice to Wright’s filing a motion in the District Court under 18 U.S.C.

§ 3583(e) to modify his term of supervised release.

       Accordingly, we will summarily affirm the District Court’s judgment.




                                             4